Citation Nr: 1819277	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1973 to October 1973 and from April 1975 to June 1976.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this matter was subsequently transferred to the RO in New York, New York.

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  In a January 2018 letter, the Veteran was notified that the VLJ who conducted his hearing is no longer employed at the Board.  In February 2018, the Veteran declined a new hearing.

Since the April 2010 hearing, the Veteran's representative has changed, and he is now represented by the New York State Division of Veterans' Affairs, per the September 2017 VA Form 21-22.

This matter was before the Board in July 2010, and most recently in February 2016 when it was remanded for additional development to include obtaining VA treatment records, treatment records from the Federal Correctional Institution (FCI) in Fairton, New Jersey, Social Security Administration (SSA) records, and associating a November 2014 VA examination with the record.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.

VA last denied entitlement to service connection for a back disorder in a February 2000 Board decision.  The Board previously determined, in the July 2010 decision, that the February 2000 decision considered diagnoses of spina bifida and arthritis but did not consider whether service connection was warranted for the currently diagnosed lumbar disabilities, including a herniated disc, stenosis, and spondylosis.  The Board determined that it need not consider whether new and material evidence had been submitted to reopen the claim for a back disorder and that a new decision on the merits was required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).


FINDING OF FACT

The Veteran's current back disorder did not have its onset during active service, did not manifest to a compensable degree within one year of service, is not continuous since service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in the February 2016 remand, it directed the RO to, inter alia, obtain medical treatment records from the VA Medical Center (VAMC) in Brooklyn from July 1976 through December 1984 and from the FCI in Fairton from May 2005 to March 2006 and to notify the Veteran of the RO's attempts.

The record reveals confirmation from the Brooklyn VAMC indicating that records of treatment during the time period specified could not be located.

The record indicates that the RO made multiple attempts to obtain the treatment records from the FCI.  The RO sent four requests for records to FCI in May, August, October, and November 2016.  The requests were returned to sender, but a June 2016 Report of General Information indicates that the RO contacted the FCI's medical records department regarding their request and noted that personnel stated that the request was sent to their processing unit on June 2, 2016.  A November 2016 email correspondence notes that multiple requests have been sent to FCI but no response was received.  In the October 2017 supplemental statement of the case (SSOC), the Veteran was informed that the RO was unable to obtain these records.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

I. Service connection

The Veteran contends that his back disorder is directly related to service and that he has suffered from back pain continuously since service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Here, there is no evidence that the Veteran developed arthritis of the spine within one year from discharge from service to warrant application of this presumption.

The November 2014 VA examination report indicates that the Veteran received a diagnosis of degenerative disc disease (ddd)/degenerative joint disease (djd) of the lumbosacral spine.

Service treatment records (STRs) contain a sick slip in March 1973 with the notation "head and back."  Service records indicate that a physical profile was issued in March 1973 due to "lower back pain and strain" and that an April 1973 lumbar x-ray demonstrated sacralization of L5 and a spina bifida occulta of S1.  In a June 1974 report of medical history, the Veteran denied having recurrent back pain, and an examination in June 1974 documented that the Veteran's spine/musculoskeletal system was evaluated as normal.  The Veteran's June 1976 separation examination does not indicate any reported back problems.

In July 1976, the Veteran was admitted to a VA medical facility for a complaint of abdominal pain and described his general health as good, making no reference to back pain.

In January 1978, the Veteran underwent a VA examination in which no musculoskeletal findings were reported.  In September 1991, a private MRI study was essentially negative, and a study in February 1997 showed minimal degenerative arthritis of the lumbosacral spine.

In the August 1996 hearing, the Veteran testified that he injured his head and back in basic training and that he has had back pain since service.  He indicated that he has sought treatment from the Brooklyn VA Hospital for his back since 1975.  The Veteran testified that he injured his back in 1973 in basic training but could not remember details but noted that he was sent to the hospital or for x-rays and then returned to basic training.  He stated that he reported his back problems when he had a complete physical after his first enlistment.  The Veteran testified that he had never been told that he has spina bifida until he was diagnosed after filing a claim for his back condition.

A February 2005 private disability certificate indicates that the Veteran was involved in an accident in January 2005 and subsequently suffered a herniated disc and possible spinal cord compression.

In a June 2006 examination at the Brooklyn VAMC, the examiner noted that the Veteran reported injuring his back in service and that since that time he has been complaining of back pain.

In the April 2010 hearing, it was discussed that on his entrance examination, the Veteran was cleared and that the Army Manual says that symptomatic spina bifida precludes entry into service.  The Veteran testified that he injured his back in service and that he remembered being on a march where they carried packs on their backs with a five pound weapon tied to the pack.  He remembered that the weapon would bounce and hit him in the lower back area.  He stated that sometime after, he went to the doctor about the pain in his back.  He testified that he had lower back pain when he left service and that it has worsened over the years.  The Veteran testified that he has had multiple x-rays and MRI's and that no one ever told him that he had spina bifida.  He testified that he began treatment for his back in June 1976 at the Brooklyn VA.

In a June 2010 brief, the Veteran's representative argues that the Veteran does not suffer from spina bifida and that such a condition does not constitute a congenital or developmental abnormality under VA regulations.  However, the Court has repeatedly upheld VA's determination that spina bifida is a congenital or development abnormality for which service connection cannot be granted.  See Johnson v. Shinseki, 23 Vet. App. 344 (2010) (spina bifida is a developmental disorder for which benefits may not be granted); see also Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993) (spina bifida occulta is a developmental disorder for which benefits may not be awarded).

In November 2014, the Veteran underwent a VA examination, where the examiner opined that the Veteran's back disorder did not as least as likely as not have its onset in service and was not otherwise related to a disease or injury in service.  The report notes no evidence of spina bifida in all the imaging studies after military service and that there was no current diagnosis of spina bifida.  The report indicates that a review of the medical records indicates that there was no evidence to indicate continuity of symptoms or back problems while in service or for several years after discharge from service.  The examiner noted that the Veteran's current back condition was most likely due to injury to the back in 2005 and is not related to the back problems in service that resolved without any residuals.

In the March 2015 statement, the Veteran's representative argues that VA failed to take into consideration relevant medical evidence because of its incorrect spina bifida diagnosis.

In a November 2017 statement, the Veteran noted that he first applied for service connection for his back disorder in 1981.  He stated that his injuries arose during basic training and that during training he was instructed to tie his M72 Light Anti-Tank Weapon to the bottom of his backpack but that in later months and years, trainees were instructed to carry the weapon differently in order to avoid injuries caused when the weapon bounced against a soldier's back.  The Veteran contends that instructing soldiers not to carry the weapon in the way he did entitles him to a presumption that carrying method he utilized was likely to cause injury.

In another November 2017 statement, the Veteran states that he does not have spina bifida but that he suffers from disc herniation of the L2-L5 and that his condition began in service with severe back strain which progressed to the current state.

Multiple statements from March 1998, December 2011, and December 2014 indicate that the Veteran has stated that his claim variably began in 1978, 1981, and 1984.  The Board notes that the record indicates that the Veteran first filed a claim for his back condition in November 1980.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology in this case, which involves complex medical questions.  The origin or cause of the Veteran's lower back condition is not a simple question that can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran testified that while the VA examiner determined that his lower back condition is congenital, that he believes his back condition is a result of service.  STRs provide that upon examination at his entrance examination in February 1973, there was no indication of a back condition in his history.  The Veteran testified that he reported his back problems during service and at separation from service.  He reports that he began seeking treatment from Brooklyn VA in 1975; however, as noted above, records from the Brooklyn VA during that time period are unavailable.  The Board notes that the Veteran was able to remember exactly what caused his back condition in service at the 2010 hearing but was unable to recall any details at the 1996 hearing.  The Veteran, on multiple occasions, has stated that his claim began in 1978, 1981, and 1984, even though the record indicates the first back claim was filed in 1980.  

In this regard, the Veteran has alleged that he has suffered from a back injury during service and has generally alleged suffering from back symptoms continuously since service.  However, STRs provide that upon the Veteran's separation examination in June 1976, the Veteran reported no problems with his back.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current low back disability was due to an in-service injury, and continue since service, are inconsistent with the other evidence made at an earlier time and more contemporaneous to the events in question.  Consequently, the Board finds such statements lack credibility and, therefore, affords them minimal probative weight.

Significantly, there is no probative evidence of a nexus between the Veteran's current lower back disability and his active service, to include his in-service complaints discussed above.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current back disability is associated with his active service.  Nevertheless, the Board has considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his lower back disability and service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, 492 F.3d 1372.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, his 1976 separation examination, medical records, and the VA examination to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.  As to the contention that instructions to carry a weapon differently result in a presumption of service connection, there is no such presumption.  The Board has considered the Veteran's argument but concludes that it is not so probative as to alter the outcome of the Board's decision.  

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease in service related to his current back condition and that his current back condition did not manifest during service or within one year of separation from service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in June 1976.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340.  As noted in the November 2014 VA examination, the VA examiner opined that the Veteran's back condition was most likely due to injury to his back in January 2005 and was not related to service, noting that there was no evidence to indicate continuity of symptoms for his back condition.  As noted above, the Veteran's separation examination in June 1976 and medical records from July 1976 and January 1978 do not indicate complaints or findings of a back condition.  The absence of post-service complaints, findings, diagnosis, or treatment after service, is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a lower back condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


